DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Status of the Claims
Claims 1-2, 4-19, 21-33, and 35-36 are cancelled.  Claims 3, 20, 24, and 37-47 are present for examination.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 1-2, 4-19, and 21-33 are canceled.  Claims 3, 20, 34, and 37-47 are present for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matovu (US Pat. No. 10,269,625) in view of Cheng (US Pat. No. 9,536,982).	Claim 3, Matovu discloses (Figs. 3D-3I) a method used in forming integrated circuitry, comprising: 	forming a stack (310, tiers, Col. 6, lines: 42-45) comprising vertically-alternating (306 and 308 alternate) first tiers (306, dielectric material may be silicon oxide, Col. 6, lines: 1-45) and second tiers (308, another material may be nitride material, Col. 6, lines: 1-45), the stack comprising a cavity (325, valley, Col. 8, lines: 22-25) therein that comprises a stair-step structure (325 comprises stair-step structure labeled 320, Col. 8, lines: 22-25) ; 	lining sidewalls of the cavity and steps of the stair-step structure with (325 and 320 lined with 326) an insulator material (326/328, first liner/second liner, first liner may be dielectric, Col. 8, lines: 34-50); 		forming insulative material (330, insulative material may be silicon nitride, Col. 9, lines: 1-40) in the cavity radially inward of the insulator material (330 formed in 325 and radiates inward of 326, Col. 9, lines: 5-20); 	removing an upper portion of the insulative material from the cavity to leave the insulative material in a bottom of the cavity over the stair-step structure (Fig. 3G an upper portion of 330 is removed from outer portions of 325 to leave 330 in a bottom of 325 over 320); and 	after the removing, forming insulating material 	711the insulator material is of different composition from those of the first and second tiers (326 may be TEOS and 306 silicon oxide and 308 a nitride); 	one of the first and second tiers comprising silicon dioxide (306 may be silicon oxide, Col. 6, lines: 12-22). 	Matovu does not explicitly disclose the insulator material comprising porous carbon.	However, Cheng discloses (Fig. 8A) an a conformal insulator material (30, conformal dielectric material, Col. 10, lines: 37-57) comprises porous carbon (30 is porous carbon doped silicon dioxide, Col. 10, lines: 37-57). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Cheng, including the specific material of the insulator material to the teachings of Matovu.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a liner insulating layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 34, Matovu in view of Cheng discloses the method of claim 3.	Cheng discloses wherein the insulator material (30) comprises SixOyCz (30 may be porous carbon doped silicon oxide, Col. 10, lines: 37-57).
Allowable Subject Matter
Claims 20, and 37-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Matovu (US Pat. No. 10,269,625),  Tsutsumi (US 2018/0151588), Sonehara (US 2016/0284727), Lee (US 2015/0060988), Jhothiraman (US 2021/0134736), Cheng (US Pat. No. 9,536,982),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 20 (from which claims 37-47 depend), the insulating material in the cavity comprising a pair of opposing lateral projections in the cavity in a vertical cross-section, the opposing lateral projections being below an uppermost surface of the stack and projecting laterally away from the sidewalls of the cavity and laterally toward one another within the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Jhothiraman (US 2021/0134736) discloses (Fig. 9) an insulating material 904 with lateral projections (sidewalls of 904 in 902) under an uppermost surface of stack 306.  Jhothiraman does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/               Examiner, Art Unit 2819